Title: To James Madison from Edmund Randolph, 6 August 1782
From: Randolph, Edmund
To: Madison, James


My dear Sir
Richmond August 6. 1782
I should be ashamed now to acknowledge your three favors of the 9th., 16th. and 23d. Ulto., did I not hold myself excused for having omitted this act of gratitude by the inflexible and severe toils of my profession. On Tuesday the 23d. of July I left home for Wmsburg., where from the morning of the friday following to the afternoon of the next friday we were closely employed in the discussion of the rights and conduct of the flag, which I mentioned to you in my last.
She had on board a small cargo, amounting in value to 700 £ or thereabouts in Virginia currency. This and the transgression of her limits, communicated to you in my last letter, were assigned by me, as the causes, forfeiting the immunities, derived under the truce. Her supercargo prevaricated much to the dishonor of religion, in accounting for the manner, in which he acquired the merchandize. Part of them appeared to have been purchased with money, delivered to him by a citizen, at the capitulation of York; part were called presents to our Countrymen for favors, shewn to him in captivity; part were asserted to be the furniture of the vessel, and the remainder was called the conveniences of the passengers. The court were unanimous in contemning these palliations, and decreeing against the goods. There was not the same unanimity in condemning the hull of the vessel; tho’ here too the majority were with me. It was a doubt with Mr. Waller, whether actual hostility ought not to be proved, before the privileges of a flag could be forfeited. But altho’ this plea can scarce be available even in an armistice, arresting the motion of two armies, and seems far less so in the case of a vessel, admitted into the bosom of the country, yet I thought it not immaterial to shew in the depositions, that Alexandria is defended by a battery of four guns. The stratagems, used for the insinuation of british goods, are doubly wicked, in the attempt to corrupt us with the flesh-pots of Egypt, and in fortifying those attempts by the infamous outworks of perjury.
The answer, which I received from the auditors concerning your stipend is, that the allowance of an half Johannes by the day extends to all time past, as well as future: that you must state your account upon this idea: that warrants shall issue accordingly: and that you may obtain orders for money on account, as soon as any shall come into the treasury. In the mean time I will endeavour to negotiate one of these warrants for you, and my vigilance shall secure to you the first glimpse of coin, coming into the public coffers. But I beg you to believe, that as my present situation enables me to assist you with tobacco, that your draught on me at five days sight shall be duly honored. At a longer sight the sum drawn for needs not much limitation: but on the notice of five days I can pay fifty or an hundred pounds in tobacco. I pray you to inlist me into your service. But do not forget to send me an order on the auditors to draw warrants on account in your favor, until You transmit a full settlement of the balance due to you on the computation of a half Johannes per day.
Three clauses in your late favors are impenetrably locked up from me. I can discover, however, that you have fallen into the just keyword, as I am able to make out by this supposition the name of a certain gentleman, who probably has been zealous in the late business of finance. But farther than this I cannot go, and must therefore beg you to explain the mode, in which you have managed the cypher If you will inclose to me a sett of Mr. Livingston’s printed cyphers, I will fill them up, and send you a counterpart.
The distresses, which the scarcity of corn will produce in the ensuing year, and which indeed have already marked the present from this cause, are and will be infinitely severe. Prodigality in the use of the last year’s crop, and a parching drought, which has destroyed this, conspire in rendering the prospect sufficiently gloomy: bu[t] the daily, visible expulsion of specie from among us by some means or othe[r] gives new poignancy to the calamity.
To supply the defect of immediate publication in one volume the printer publishes the late laws weekly in the gazettes. With these you must be content, until they shall be collected in one book, when you may be assured of having a copy.
In the paper of Nicolson & Prentis of Aug: 3. you will find a curious preamble to your ordinance against collusive captures. “Some of the united States” are charged with carrying on the illicit trade. Can this be correct? or if correct as to the original, can it be so as to truth? I have not been able to compare this copy with the ordinance as published in the Philadelphia papers; they having been hurried from my hands almost as soon as received.
It is difficult to believe, that Fox means peace by his alarming speech; a discovery of weakness tending to this object in no manner, unless pity or contempt in the enemy can produce such an effect. I rather think, that he is labouring to store up abundant matter for apology, should the new ministry be at last compelled to the humiliating recognition of American independence; by exhibiting the errors of their predecessors at full length and in heightened colours. At a season too, when the appeal seems to be about to be made to British patriotism, what can excite it more than certain information, that the maritime superiority of Gr. Britain is gone—irrecoverably so, and to the abolition of their arrogance on the sea—unless bold exertions be put forth?
Dr. Lee informed me by the last post, that you are in grand committee on ways and means, and that our cession will probably be discussed, and indeed accepted, if we are firm; as nothing opposes the acceptance, but the claims of the companies. I wish he had been more explicit in specifying the cause, which disposes congress to resume the subject at this time. Is it the firmness, lately manifested by Virginia? or does the cutting off of every hope, that she will yield, call upon their enemies to employ a new detour? I really fear, that we shall not be able to accomplish our pamphlet as early, as was expected. The distance between the committee is so great, that I can obtain a communication with scarcely any of them. Should I not go to Phila. in Novr., the incomplete state of this business will probably be the reason. But believe me, if against public service a citizen dare urge private convenience, or indeed private ruin, my sufferings from the want of money for two months after my return, and a distrust, which my clients apparently entertain[?], lest my engagements northwardly should prevent my attention to their business, would furnish ample matter of excuse.
The uninteresting contents of this letter must be attributed to the total absence of novelty. The fleet has never been in Chesapeake. A frigate came in, to order the departure of the remaining French troops &c. But I cannot persuade myself that this armament is fitted for an enterprize; there being a report, that they carry the appearance of damage from tempest or battle. The commander has embargoed the flags of truce.
Adieu.
Betsey offers her affectionate compliments to Mrs. House Mrs. Triste and yourself. Tell Mrs. T. that I am not behind my wife in loving——her.
